Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	In response to communication filed on 26 August 2021.   
REASONS FOR ALLOWANCE
2.	Claims 1-7 are allowed over the prior art of record.
                 The following is a statement of reasons for the indication of allowable subject matter:
In interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.  The prior art of record does not teach: 

“A multifunctional physically unclonable function (PUF) device based on a hybrid Boolean network, the multifunctional PUF device comprising: … 
		wherein each Boolean node of the N number of Boolean nodes is provided with four input ends and three output ends, the four input ends respectively connected to an output end of each of two juxtaposing Boolean nodes of the N number of Boolean nodes, an initial excitation signal and a control delay module, the three output ends respectively output to an input end of each of two juxtaposing Boolean nodes of the N number of Boolean nodes, and the sample module”

The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
The closest prior arts to the claimed invention are:

Non-Patent Literature (NPL) by Canaday et al., “Transient Response of Hybrid Boolean Networks as Physical Unclonable Functions, 29 July 2019, pages 1-15, Ohio State University, Department of Physics

WO 2020/247059, Andrew Joseph Pomerance (hereinafter Pomerance), the Pomerance reference is directed to system and methods using hybrid Boolean networks as Physically Unclonable Functions.


Conclusion
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN C TRAN whose telephone number is (571) 272-3842.  The examiner can normally be reached from M-F 9 AM to 6PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached at 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN TRAN/Primary Examiner, Art Unit 2433                                                                                                                                                                                                        26 August 2022